EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thierry Lo (Reg. No. 49,097) on May 13, 2022.

The application has been amended as follows:

In the claims:

	Claim 24. The method of claim [[11]] 21, further comprising:
generating a first plurality of images based on the first wavelength;
generating a second plurality of images based on the second wavelength; and
generating a three-dimensional model of the specimen based on the first and second plurality of images.





DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on March 3, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the forming a composite image by directing a beam of light at multiple wavelengths, from a multi-spectrum light source, towards a specimen, combing reflected light from the specimen into a single beam of light with a lens disposed along a single axis of the single beam of light, filtering the single beam of light at a first wavelength with a first optical filter that is disposed adjacent to the lens along the single axis, filtering the single beam of light at a second wavelength with a second optical filter that is disposed adjacent to the first optical filter along the single axis, detecting, with a first array sensor, the filtered single beam of light at the first wavelength from the first optical filter, detecting, with a second array sensor, the filtered single beam of light at the second wavelength from the second optical filter, accessing first sensor data from the first array sensor, accessing second sensor data from the second array sensor, forming a first image based on the first sensor data, forming a second image based on the second sensor data, and forming the composite image from the first image and the second image by image registration of the first and second images, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claims 10-12, Applicant has cancelled the claims.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
With respect to claims 1-20, Applicant’s arguments (Remarks dated March 3, 2022, pages 7-10) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 15-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


5/17/2022